EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In Claim 13, replace "supercirtical" with --supercritical--.

Allowable Subject Matter
Claims 13-18 are allowed. 
The following is an examiner’s statement of reasons for allowance:
In a method for obtaining regenerated cellulose fiber comprising treating cotton straw with acetic acid, obtaining cellulose pulp by separating hemi-cellulose from the treated cotton straw, removing lignin from the cellulose pulp by bleaching the pulp, obtaining and neutralizing cellulose xanthate from macro molecules of the cellulose pulp in a coagulation bath, and pulling out the regenerated cellulose fiber from the neutralization bath, the prior art does not disclose or suggest using supercritical N2O and/or supercritical CHF3 after the step of removing lignin for diffusing respectively N2O and/or CHF3 between the macro molecules of the cellulose pulp.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric Hug/Primary Examiner, Art Unit 1748